[gh1ncz1obs2a000001.jpg]

Exhibit 10.13

September 30, 2014

Mr. Vincent Brigidi

VIA ELECTRONIC MAIL: Vincent.brigidi@gmail.com

Dear Vincent:

American Traffic Solutions, Inc. (the “Company”) is extremely pleased to offer
you employment. I hope to be welcoming you aboard soon! Before doing so,
however, we want to set forth the terms and conditions that would govern your
employment with the Company. While a bit formal, we find that putting the terms
of an employment offer in writing helps avoid any future misunderstandings and
makes for a more pleasant work relationship for all involved. So please review
this offer letter carefully and feel free to let me know if you have any
questions concerning it.

Your title will be Senior Vice President/General Manager, Fleet Services. We
expect that you will begin no later than October 13, 2014. ATS reserves the
right to perform background checks, not limited to credit, driving, and criminal
records. This offer letter is contingent on the results of your background
check. If discrepancies or issues in background information are reported, ATS
reserves the right to rescind this offer of employment or terminate active
employment if problematic background information is reported before or after
your initial start date.

You will be reporting to David Roberts, EVP, ATS. Your responsibilities and
reporting relationship may, of course, change over time.

As a Company employee, you will receive the following benefits:

•

Compensation: The Company will pay you $285,000 per year on a bi-weekly basis at
a rate of $10,961.54 (before applicable withholding and taxes) on the Company’s
regular paydays. All pay checks are issued one week in arrears. The Company may
periodically review and adjust your salary.

•

Leadership Bonus: You will have the opportunity to participate in an ATS
Incentive Bonus Plan, which is based on Company financial results. Your Target
Bonus is 50%. Following your start date, you will be provided with documents
that outline the specific payment and eligibility criteria, including the
financial components of the plan.

•

Sign On: A one-time sign on bonus of $10,000 (subject to applicable taxes) will
be issued to you per the attached Sign-On Bonus Agreement.

•

Relocation: From Date of Hire through July 31, 2015, upon mutual agreement, the
Company will coordinate and pay for housing, rental car or other transportation
to and from work, and up to two (2) round trip visits per month to and from
Pennsylvania to visit family.

•

Long Term incentive Plan (LTIP): You will receive 200,000 units, subject to
ratification by the ATS Board of Directors at their next quarterly meeting.

 

--------------------------------------------------------------------------------

[gh1ncz1obs2a000001.jpg]

•

Comprehensive Leave: Upon starting employment, you will receive a prorated
allotment of Paid-Time-Off (PTO) corresponding to your start date of October 13,
2014, based on Company policies. For the calendar year 2014, you will receive a
total allotment of 38 PTO hours (4.75 days) upon hire. You will be eligible to
receive 160 PTO hours (20 days) for the calendar year 2015.

•

Health Care, 401(k) Plan and Other Benefits: The Company currently has benefit
plans covering things such as personal time off, medical insurance, disability,
and 401(k). You are eligible for medical benefits and 401k on the first of the
month following 30 days of employment; December 1, 2014. Additional information
concerning these benefits is available upon request. If you accept this offer,
make sure to review the Company’s policies so that you fully understand them.
These policies and benefits are not written in stone, and may be modified at the
Company’s discretion.

Prior to your employment, you are required to be tested for illegal substances
pursuant to the Company’s Substance Abuse Policy, which you must review and
sign. Please contact us for the form needed for the drug test and a listing of
nearby sites.

Your employment relationship with the Company will be what is called “at will.”
That is, even after accepting this employment offer, you will have the right to
quit at any time, and the Company will have the right to end your employment
relationship with the Company; for any reason; with or without cause; or for no
reason. Of course we hope everything works out for the best, but the Company
wants to make sure that you understand that nothing in this letter or in any
Company policy or statement (including any verbal statements made to you during
negotiations about working at the Company) is intended to or does create
anything but an at-will employment relationship. Only the Company’s Board of
Directors may modify your at-will employment status, or guarantee that you will
be employed for a specific period of time. Such modification must be in writing,
approved by the Board of Directors, and signed by an authorized Company
representative.

The offer reflected in this letter will remain open until October 1, 2014 unless
revoked before then by the Company. To accept this offer, please carefully read
the statement below, sign where indicated, and return the letter to me. Please
let me know if you have any questions about the matters discussed in this
letter, or otherwise. We sincerely hope that you will accept this offer, and we
look forward to working with you.

Sincerely,

American Traffic Solutions, Inc.

/s/ Rose Grande

Rose Grande

Chief People Officer

I understand, acknowledge, and agree to the terms and conditions of employment
described in this letter and accept employment with the Company on these terms
and conditions.

 

 

/s/ Vincent Brigidi

 

September 30, 2014

 

 

Vincent Brigidi

 

Date

 

 

 